Citation Nr: 1416499	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE
Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  By that rating action, the RO denied service connection for a mental disorder. The Veteran appealed this rating action to the Board.

In September 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013). The requested opinion has been associated with the Veteran's VA claims folders.  A copy of the VHA opinion was provided to the Veteran and his representative, along with the opportunity to provide argument or evidence. In a February 2014 written argument to the Board, the Veteran's representative indicated that he had reviewed the VHA opinion and provided argument as to the merits of the claim.  (See Veteran's representative's February 2014 written argument to the Board).

With regards to the Veteran's claim, the Board is also cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  In light of Clemons, and based on the medical evidence of record that contain diagnoses of intermittent explosive disorder, depression, and PTSD, the Board has re-characterized the Veteran's claim as that listed on the title page.


FINDING OF FACT

Intermittent explosive disorder, to include features of passive aggressive behavior and depression, had its onset during military service.



CONCLUSION OF LAW

Intermittent explosive disorder, to include features of passive aggressive behavior and depression, was incurred during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  

The Board notes that personality disorders are not considered to be diseases or injuries within the meaning of veterans' benefits legislation and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  A congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disability was incurred in service and was superimposed upon a pre-existing personality disorder. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

A Veteran is presumed to have been sound upon entry when no preexisting medical condition is noted upon entry into service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as a psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not show that the Veteran has been shown to have a psychosis, service connection via the demonstration of continuity of symptomatology is not applicable to his claim.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  

III. Merits Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  

He maintains that his acquired psychiatric disorder, currently diagnosed as depressive disorder and PTSD, had its onset during military service.  Regarding his PTSD, he contends that it is the result of having witnessed a group of Caucasian sliders burn a cross and chant racial songs at four (4) other African American soldiers.  

The Veteran's service treatment records (STRs) show that he reported having a drug/narcotic habit and difficulty adjusting to various jobs on a September 1967 Pre-Induction report.  (Parenthetically, the Board observes that a service induction examination report is not of record).  A mid-November 1968 service treatment record (STR), reflects that the Veteran had received treatment at an in-patient psychiatry clinic.  The Veteran gave a history of having had long-standing difficulties in areas of interpersonal relationships, particularly manifested in his dealings with authority figures at school and pre-service employment, and a history of aggressiveness.  He described having extreme difficulty in tolerating being told what to do, which had made him feel controlled by his commanders and had left him with feelings of anger, frustration and despondence.  The examining clinician diagnosed the Veteran with acute situational maladjustment (depressive features), mild in an emotionally-unstable personality with mild paranoid features.  The same clinician evaluated the Veteran just over one (1) week later, and diagnosed him with acute situational reaction, mild, manifested by depressive symptoms of despondency, emotional lability, psychomotor retardation, frustration, agitation and anger.  In February 1969, the Veteran was prescribed medication for insomnia.  

In mid-April 1969, a physician entered a provisional diagnosis of maladjustment with depression (personal problems).  After a consultation, wherein the physician noted that the Veteran had a passive aggressive personality without any serious depressed feelings or suicidal tendencies, he recommended that he be administratively discharged from military service.  Thereafter, in May 1969, the Veteran was administratively discharged from active military service for a passive aggressive personality.  On a May 1969 Report of Medical History, the Veteran indicated that he had had depression or excessive worry.  In the Notes section of the report, the examiner noted that the Veteran had had depression for the previous four (4) years (i.e., 1965) that was the result of "family problems."  

The Veteran's service personnel records show that he received three (3) Article 15s, in December and November 1968 for being absent without leave for 21 days and for committing an assault on another person, respectively, and in May 1969, for failing to report.  A May 1969 Commanding Officer's memorandum reflects that the Veteran was recommended for discharge for unsuitability. 

In November 2011, the Board remanded the Veteran's claim to have VA schedule the Veteran for an examination with a medical opinion that addressed whether or not his then diagnosed depressive disorder was related to the in-service treatment for depression.  (As noted in the Board's November 2011 remand, although the Veteran has  been diagnosed with PTSD, because his reported in-service cross burning incident could not be verified by either the United States Army and Joint Service Records Research Center or United States Army Crime Records Center, an opinion as to the etiology of his PTSD was not requested).  

The Veteran was then examined by a VA psychiatrist in November 2011.  After a review of the claims files, to include the above-cited STRs and mental status evaluation of the Veteran, the VA psychiatrist entered the following Axis I diagnoses:  Intermittent Explosive Disorder (IED) and alcohol, cannabis and cocaine abuse.  An Axis II diagnosis of antisocial personality disorder was also recorded.  The VA psychiatrist opined that it was more likely than not that the Veteran's mental disorders had been "[a]aggravated but not caused by or a result of his active military duty and more likely not related to any injury, disease or event incurred during service."  The VA psychiatrist noted the Veteran's pre-service problems with drug abuse and symptoms of conduct disorder and stated that "It is more likely than not" that responsibility, accountability, respect of authority and restrictions while in active military service were foreign to the Veteran prior to his active military service and he continued to attempt to use his previous street behavior as a way to cope."  (See November 2011 VA examination report).  

In September 2012, a VA psychiatrist provided an addendum to the November 2011 report.  The VA psychiatrist essentially reiterated the November 2011 VA psychiatrist's conclusion that the Veteran's mental disorders did not have their onset during military service.  He did not provide or elaborate on the aggravation component of the VA examiner's November 2011 opinion.  (See September 2012 VA addendum report). 

In view of the above-cited law and November 2011 VA psychiatrist's finding that the Veteran's mental disorders had been aggravated during military service, there remained outstanding questions as to whether any in-service acquired psychiatric disability (e.g., acute situational maladjustment (depressive features); acute situation reaction and maladjustment with depression)) were superimposed on the Veteran's pre-existing personality disorder, which could be service connected.   In addition, it was also unclear from the November 2011 VA examiner's report whether there was clear and unmistakable (undebatable) evidence that the Veteran's IED had preexisted his entrance into service in September 1967 and was not aggravated beyond its natural progression therein.  Thus, the Board sought a medical opinion from the VHA.  A VA psychiatrist from the VA Medical Center (VAMC) in Detroit, Michigan provided the requested opinion in October 2013.  After a review of the evidence of record, specifically the Veteran's service-treatment records, the VA psychiatrist opined, in part, that it was at least as likely as not that the Veteran's acute situational maladjustment (depressive features), passive aggressive personality disorder and IED had existed prior to service and were not aggravated beyond their natural progression therein.  The VA psychiatrist reasoned that although the Veteran had been diagnosed with acute situational reaction, mild, manifested by depressive symptoms of despondency, emotional lability, psychomotor retardation, frustration, plus agitation and anger in December 1968, he situationally improved and he remained unaltered.  He was recommended to return to full military duty.  In summary, the VA staff psychiatrist indicated that the Veteran's records showed that he had aggressive behavior with explosive behavior in childhood and service, and that his symptoms had improved after he was discharged from the hospital in 1968.  (See October 2013 VHA opinion).  

A service induction examination report is not of record.  While the Veteran reported having a drug/narcotic habit and difficulty adjusting to various jobs on a September 1967 Pre-Induction report, a psychiatric disorder was not noted.  Thus, the presumption of sound condition at service entrance attaches with respect to the Veteran's psychiatric system.  In order to rebut the presumption of soundness with respect any psychiatric disability, there must clear and unmistakable evidence both that it had existed prior to military service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003). 

The Board finds that there is no clear and unmistakable evidence that the Veteran's IED had preexisted his entrance into active military service and was not aggravated therein.  The October 2013 VA staff psychiatrist concluded that it was as likely as not that the Veteran's acute situational maladjustment (depressive features), passive aggressive personality disorder and IED had preexisted service and was not aggravated beyond its natural progression.  The legal standard is clear and unmistakable evidence that the condition preexisted military service and was not aggravated therein.  Horn, supra.  Thus, the Board finds that the presumption of soundness has not been rebutted with respect to the above-cited psychiatric disability.  Notwithstanding the foregoing, the VA staff psychiatrist opined that the Veteran had demonstrated aggressive and explosive behavior in service as evidence by his December 1968 diagnoses of acute situational reaction that was manifested, in part, by agitation and anger.  The medical evidence of record shows that the Veteran continued to suffer from IED, to include features of passive aggressive behavior and depression during and after military service.  Therefore, service connection is warranted for such disability based on the evidence of record.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for intermittent explosive disorder, to include features of passive aggressive behavior and depression is granted. 




____________________________________________
Michael. J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


